              Case 5:19-cv-00211 Document 1 Filed 03/04/19 Page 1 of 3



                          UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION

TYRONE COUNCIL                                    §
                                                  §
               Plaintiff,                         §
                                                  §                 CASE NO. 5:19-cv-211
VS.                                               §
                                                  §
HOME DEPOT USA, INC.,                             §
         Defendant.                               §


            DEFENDANT HOME DEPOT U.S.A., INC.’S NOTICE OF REMOVAL

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW Defendant Home Depot U.S.A., Inc. ("Home Depot"), who files this its

Notice of Removal, on the basis of diversity jurisdiction, and would show the Court as follows:

       1.      Home Depot is the Defendant in a civil action pending in Bexar County, Texas,

entitled TYRONE COUNCIL VS. HOME DEPOT, U.S.A., INC., Cause No. 2019CI01531

(hereinafter referred to as the "State Court Action"). An Index of Documents Filed with the

Notice of Removal is attached hereto as Exhibit "A," and true and correct copies of all process,

and pleadings, served upon Home Depot in the State Court Action are attached hereto as Exhibit

“B,” as required by 28 U.S.C. §1446(a).

       2.      The State Court Action was filed on January 24, 2019. Home Depot was served

with Plaintiff’s Original Petition on February 2, 2019. Plaintiff’s Petition states Plaintiff is

seeking damages over $100,000 but less than $1,000,000.

       3.      This notice is timely filed within thirty (30) days of Home Depot’s receipt of first

notice that this Court has jurisdiction over the subject matter of this case as required by 28 U.S.C.

§1446(b), and within one year of the commencement of the lawsuit.
             Case 5:19-cv-00211 Document 1 Filed 03/04/19 Page 2 of 3



       4.      Plaintiff Tyrone Council is and was at the time of filing suit a citizen of the State

of Texas.

       5.      Home Depot is a corporation incorporated under the laws of the State of Delaware

with its principal place of business in Atlanta, Georgia. Home Depot is and was, therefore, a

citizen of the State of Delaware and Georgia.

       6.      Consequently, the district courts of the United States have original jurisdiction

over this action based on completely diversity of citizenship amongst and between the parties, in

that Plaintiff, on the one hand, and Home Depot, on the other hand, are now, and were at the time

this action commenced, diverse in citizenship from each other.

       7.      The amount in controversy in the State Court Action is in excess of $75,000.00,

exclusive of interests and costs. Accordingly, the State Court Action is within the original

jurisdiction of this Court pursuant to 28 U.S.C. §1332, as it is a civil action wholly between

citizens of different states, and, the amount in controversy is in excess of the Court’s

jurisdictional minimum for diversity cases.

       8.      Under 28 U.S.C. §1446(a), venue of the removed action is proper in this Court as

it is the district embracing the place where the State Court Action is pending.

       9.      Pursuant to 28 U.S.C. §1446(d), Home Depot will promptly give written notice of

the filing of this notice of removal to Plaintiff and will further file a copy of this Notice of

Removal with the District Clerk of Bexar County, Texas, where the action was previously

pending.

       10.     Jury Demand – Home Depot hereby requests trial by jury on all issues and

claims in this cause.




                                                 2
             Case 5:19-cv-00211 Document 1 Filed 03/04/19 Page 3 of 3



       WHEREFORE, Defendant Home Depot U.S.A., Inc. hereby removes the case styled

Tyrone Council VS. HOME DEPOT, U.S.A., INC., Cause No. 2019CI01531, and respectfully

requests that this Court assume full jurisdiction of this proceeding for all purposes as if originally

filed in this Court, including but not limited to issuing any orders necessary to stay proceedings

in the State Court Action.

                                               Respectfully submitted,

                                               Hawkins Parnell & Young, LLP
                                               1717 West 6th Street, Suite 250
                                               Austin, Texas 78703
                                               (512) 687-6918
                                               (512) 687-6990 (Fax)


                                               By:       /s/ Amy C. Welborn
                                                     AMY C. WELBORN
                                                     Texas Bar No. 24012853
                                                     awelborn@hpylaw.com
                                                     TROY D. HELLING
                                                     State Bar No. 24007340
                                                     thelling@hpylaw.com
                                                     TAYLOR YETTER
                                                     State Bar No. 24102672
                                                     tyetter@hpylaw.com

                                               ATTORNEYS FOR DEFENDANT
                                               HOME DEPOT U.S.A., INC.

                                 CERTIFICATE OF SERVICE

        I hereby certify by my signature above, that a true and correct copy of the foregoing
document has been sent by e-filing to counsel of record, in accordance with the Federal Rules of
Civil Procedure on this 4th day of March, 2019.

       Patrick Toscano
       Toscano Law Firm, P.C.
       846 Culebra Road, Suite 104
       San Antonio, Texas 78201
       toscanolawfirm@gmail.com




                                                  3
